Woods, J.,
delivered the opinion of the court.
The record presents one of the rare cases in which a surgeon’s bill for services to a pauper is a proper charge against a county. It clearly appears that no steps had been taken by any county officer, or other person, to have the poor old man declared a pauper and removed to the poor-house, in the manner prescribed by law, or in any other manner. His pitiable condition rendered prompt action on the part of the surgeons necessary, and the dangerous state of the limb anv putated made it impossible to remove him at the time to the county poor-house, regard being had to his life. Humanity demanded that what was done should be done, and then and there. It was a case of genuine emergency, in which the county should be held answerable for-the fee. The fee is indisputably reasonable.

Affirmed.